Citation Nr: 0534489	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-25 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing 
loss disability with right otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran provided testimony at a June 2003 hearing before 
a Decision Review Officer of the RO.  A transcript of the 
hearing is of record.  He was scheduled for a hearing before 
the Board in October 2003, but the hearing was cancelled at 
the veteran's request.

The Board notes the veteran raised the issue of service 
connection for tinnitus in an October 2003 statement.  This 
matter is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's hearing loss disability is manifested by level 
II hearing loss in both ears.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121.  

The record reflects that through a letter dated in February 
2002, prior to the initial adjudication of the claim, the 
veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although the RO did not specifically request 
the appellant to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and requested him to submit such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit all pertinent evidence in his 
possession.  After notice was provided, the veteran was 
provided ample time to submit or identify pertinent evidence.  

The record also reflects that the veteran has been afforded 
an appropriate VA examination.  Neither he nor his 
representative has identified any evidence that could be 
obtained to substantiate the claim.  Moreover, in October 
2003, the veteran stated that he had nothing else to submit 
and wanted his claim to be decided on the evidence of record.  
The Board is also unaware of any outstanding evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA.

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2005).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the puretone audiometry test.  The horizontal 
lines in table VI, referenced in 38 C.F.R. § 4.85, represent 
nine categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
upon the puretone audiometry test.  The numeric designation 
of impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear. The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  


Analysis

The veteran was granted service connection for bilateral 
hearing disability with right otitis media by rating decision 
in November 1977.  A noncompensable rating was assigned.  The 
current claim for an increased rating was received in October 
2001.  There is no current evidence of right otitis media.

The veteran was afforded a VA examination in March 2002 to 
determine the severity of his hearing loss.  

At his VA examination, the veteran noted he had no 
occupational noise exposure and used hearing aids issued 
through the New York VA that were of little benefit.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
90
100
LEFT
30
40
75
90
90

The average pure tone thresholds were 66 percent in the right 
ear and 74 percent in the left ear.  Speech recognition 
scores were 94 percent for the right ear and 96 percent for 
the left ear.  The examiner diagnosed the veteran with 
hearing within normal limits through 500 Hz followed by mild 
to profound sensorineural hearing loss in the right ear and 
essentially mild to severe sensorineural hearing loss in the 
left ear.  The veteran was also diagnosed with constant 
bilateral tinnitus.  

In conjunction with his appeal, the veteran testified at a 
hearing before a Decision Review Officer at the RO in June 
2003.  He testified he was given a second set of hearing aids 
at his March 2002 VA examination.  He also stated his hearing 
problems often made it difficult to speak on the phone and 
carry on conversations with people not speaking directly to 
him.  

Under the criteria set forth in the Schedule for Rating 
Disabilities, the veteran's right ear hearing loss disability 
is Level II since the March 2002 VA examination report shows 
that the veteran's average pure tone threshold in the right 
ear was measured between 66 and 73 decibels and his 
percentage of speech recognition fell in the 92-100 percent 
range.  38 C.F.R. § 4.85, Table VI (2005).  

The veteran's left ear hearing loss disability is also Level 
II as his average pure tone threshold is between 74 and 81 
decibels and his percentage of speech recognition falls in 
the 92-100 percent range.  38 C.F.R. § 4.85, Table VI.

Under the Schedule, Level II hearing in both ears is 
considered noncompensable.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2005).  Accordingly, a compensable rating is not 
warranted.


ORDER

A compensable evaluation for bilateral hearing loss with 
right otitis media is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


